Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0015, line 2, the reference character should be removed to keep this portion of the disclosure consistent (no other reference characters are provided).  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

“The invention discloses” is an implied phrase which should be avoided.
Claim Objections
Claims 1, 4 and 14 are objected to because of the following informalities:  
Claim 1, lines 10-13 are redundant and include needless rephrasing of features.  For example this portion first states that the lever is “arranged for converting an actuation force into a greater preloading force” but then states “whereby the amplification lever is configured to amplify the actuation force…into a greater preloading force” which means the same thing.  The redundant recitations should be removed/rephrased. 
Claim 4, line 3, “or” should be - -and- -, all the bearings share the same rotational axis, thus “and” is the proper term that should be used, this is also supported by the original claim that stated “axis of rotation of the bearings (12, 14)” 12 is the outer bearings and 14 is the intermediate. 
Claim 14, line 2, “the inner wall” should be –an inner wall- -.  While it is understood that piston/cylinder arrangements include walls this is still the first recitation of the wall in the claim and it is suggested that “the” be “an” to avoid future complications.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first states that the preloading unit is “adapted for displacing one of the two outer bearings or the intermediate bearing with respect to the other” which appears to be stating that either the outer bearings or the intermediate bearing can be moved by the preloading unit.  However the claim then goes on to state that it is the intermediate bearing that is placed in the slider and the slider is acted upon by the amplification lever of the preload unit which appears to contradict or exclude the first alternative set forth by the claim and thus it is unclear if placing of the intermediate bearing in the slider is optional only if the intermediate bearing is the one acted upon or if it is possible for the outer bearing and the intermediate bearings to be acted upon by the preload with only the intermediate bearing being in a slider.  Based on the end of the claim it is being assumed that Applicant is attempting to claim the invention disclosed based on the claim specifically stating that the preloading unit acts on the slider which holds the intermediate bearing, however if the intent is for the outer bearings to be displaced then this would raise additional issues under 35 USC 112(a), to avoid any possible issues 
Regarding claim 7, the phrase "fork-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable and it is further unclear how much “like” a fork the end would be required to be in order to be considered “fork-like”, how many prongs are required?  How straight would the prongs have to be?  It is suggested that - -is formed in a fork-like manner- - be changed to - -is forked- -.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended claim 1 states that the lever is configured to apply the force on the slider and bearing, thus the lever must “cooperate” with the intermediate bearing, thus claim 2 does not provide any further limiting structure or relationship between the parts that is not already required by the amended .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanger, USP 7,008,108, in view of Sosson, FR 2507713.
Regarding claim 1, Wanger discloses a bearing unit for a rotary processing tool, comprising: two outer bearings (8,9);an intermediate bearing (2); and a preloading unit (1/11/21) adapted for displacing one of the two outer bearings or the intermediate bearing with respect to the other of the two outer bearings or the intermediate bearing (moves 2 relative to 8 and 9), and wherein the preloading unit comprises an amplification lever (11) arranged for converting an actuation force (force from 1) into a greater preloading force and whereby the amplification lever is configured to amplify the actuation force created by an actuator, into a greater preloading force acting on the intermediate bearing (the pivot point is at 24, this provides a mechanical advantage or force amplification that is applied to 2 via 21).

Sosson teaches that a preloaded bearing (8, preloaded via 9) can be placed in a slider or housing member (housing part that surrounds the outer ring of the bearing 8), the slider being in a recess of the body of the unit (stepped portion in 1 forms a recess) and the preload is applied to the slider and the intermediate bearing (force is applied to the part/slider around the bearing just like the instant application).
It would have been obvious to one having ordinary skill in the art to modify Wanger and place the bearing element in a slider or housing member within a recess or enlarged portion of a bearing unit, as taught by Sosson, the housing/slider directly receiving the force from the preload unit, for the predictable result of providing a housing or enclosure member around the bearing to prevent point loading of the bearing via the preloading device which acts to evenly distribute the force to the bearing and prevents damage to the bearing (preloading device does not directly contact bearing).  In other words the slider prevents damage to the bearing that might be imparted if the preloader contacts the bearing element directly, this would act to prevent damage to the bearing and prolong the service life of the assembly.
Regarding claim 2, Wanger and Wanger in view of Sosson discloses that the lever cooperates with the intermediate bearing (lever directly cooperates with the bearing in Wanger or via the slider/housing taught by Sosson as explained in claim 1 above, see rejection under 35 USC 112 (d)).

Regarding claim 5, Wanger discloses that an end of the amplification lever engages behind a support provided at the bearing unit (the end of the lever which connects to 21 engages 21 behind a support/pivot 24, the claim does not provide any specific structure of the support or with regards to what or how it engages and thus open to a much broader interpretation then the support and lever interaction illustrated in the application).
Regarding claim 6, Wanger discloses that the support is a separate element fastened to the bearing unit (24 is a separate element attached to the unit as a whole via 25 and plates 39).
Regarding claim 7, Wanger discloses that the end of the amplification lever (end connected to 21) engaging behind the support is formed in a fork-like manner (forked end that 21 is placed between).
Regarding claim 8, Wanger discloses that the preloading unit comprises a pneumatic actuator adapted for pivoting the amplification lever with respect to the bearing unit (1 pivots the lever about 24 and Wanger states in column 2, lines 27-30 that his can be pneumatic).
Regarding claim 16, Wanger in view of Sosson discloses a method for changing the mechanical characteristics of a drum (3 is a shaft that could be considered a drum as no specific structure is required, however the recitation of the drum is in the preamble of the method claim and could also be the intended use of the device/method that is not structurally limiting or limiting of a step in the method, see .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanger, USP 7,008,108, in view of Sosson, FR 2507713, as applied to claim 1, and further in view of Turnbaugh, USP 2,600,707.
Regarding claim 4, Wanger discloses that the amplification lever is perpendicular to the rotational axis of the bearings and thus does not disclose an arrangement where the lever is parallel to the axis of rotation (R).
Turnbaugh teaches that the force application level (32) for a bearing loading device (loads middle bearing 20 like in the instant application) can extend parallel to the axis of the bearings.
It would have been obvious to one having ordinary skill in the art to modify Wanger and arrange the actuator and the lever so that the lever is parallel to the axis of rotation of the device, as taught by Turnbaugh, since switching the orientation of the parts provides the same predictable result of applying the load from the lever to the bearing, regardless of the direction the level extends the linkage of Wanger would still perform the same, by adjusting the device of Wanger so that the parts are parallel further provides the predictable result and benefit of reducing the foot print of the device along one dimension (in other words 1 in Wanger could be placed on an end of element .
Allowable Subject Matter
Claim 9, and those claims depending therefrom, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10,173,854 shows a bearing in a slider that is positioned in a housing element and the slider is adjusted to move the bearing.  GB893451 discloses a linkage assembly to adjust/move/load the bearing on the end of a roller or drum.  USP 1,162,125 shows a different preload bearing assembly that acts on the bearing form outside the assembly.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.